Title: To James Madison from James Monroe, 15 May 1800
From: Monroe, James
To: Madison, James


Dear Sir
Albemarle May 15. 1800
I have just taken a transient view of my affrs. here for a day or two, & set out back to Richmd. to day. It wod. give me great pleasure cod. I extend my trip to yr. house but that is impossible, and altho’ I had this excursion in view for a fortnight past yet I cod. not ask you to meet me; as I expected that pleasure when Mr. Jeffn. arrived. I wish to be back to see some of the southern members as they go thro’ Richmd. Besides I think there is cause to suspect the sedition Law will be carried into effect in this state at the approaching fedl. court, & I ought to be there to aid in preventing trouble. A camp is formed of abt. 400. men at Warwick 4. miles below Richmd. & no motive for it assigned; except to proceed to Harpers ferry, to sow cabbage seed. But the gardening season is passing & this camp remains. I think it possible an idea may be entertained of opposition &c by means whereof the fair prospect of the republican party may be overcast. But in this they are deceivd. as certain characters in Richmd. & some neighb’ring counties are already warned of this danger, so that an attempt to excite a hot water insurrection will fail. The small pox, is a more formidable enemy to my family than this camp, as it keeps it barricaded at home. We shall make Mrs. Madison & yrself a visit soon after we get up, Mrs. M.’s & my best respects to her; sincerely I am yr. friend & servt.
Jas. Monroe
